     Case 1:20-cv-02862-AKH Document 57-1 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHOLEM WEISNER,                                        Case No.: 20-cv-02862- AKH

             Plaintiff,
-against-

GOOGLE LLC and SHMUEL NEMANOV,

            Defendant and Involuntary Party.




                          DECLARATION OF JACOB GINSBURG

        Jacob Ginsburg, affirms under the penalties of perjury, pursuant to 28 U.S.C.

§1746 as follows:

1. I am an attorney duly admitted to practice before this Court. I am a member of the

law office of Jacob Ginsburg, Esq. PLLC the attorney for Plaintiff herein.

2. I make this this Affirmation in Reply to Google’s Opposition (ECF #50) to Plaintiff’s

Cross-Motion and Opposition (ECF #s 36-39) to Nemanov’s Motion to Realign (ECF #s

28-30 “Nemanov’s Motion”).

3. I make this this Affirmation in further support of Plaintiff’s Cross-Motion (“Cross-

Motion”):

a) for an Order confirming Involuntary Party Nemanov is not a Fed. R. Civ. Pro. Rule 19

Necessary Party, need not be named in the First Amended Complaint and may be

dismissed/removed from the First Amended Complaint, or any amendment thereof, or

alternatively,




                                                                                          1
     Case 1:20-cv-02862-AKH Document 57-1 Filed 11/19/20 Page 2 of 2




b) that if arguendo Nemanov was a Rule 19(a) Necessary Party, he should be realigned if

at all as an Involuntary Plaintiff.

4. Annexed hereto in support of are true and correct copies of the following documents:

Exhibit A                  Plaintiff’s State Court Affirmation
Exhibit B                  State Court NYSCEF Docket


        WHEREFORE, based upon the foregoing, and for the reasons stated in Plaintiff’s

Reply Memorandum of Law, and all other papers filed in support of Plaintiff’s Cross-

Motion and Opposition, Plaintiff respectfully requests that the Court overrule Google’s

Objection to Plaintiff’s Cross-Motion and grant Plaintiff’s Cross-Motion in its entirety;

such other and further relief as to this Court is just and proper.


Dated: November 19, 2020                        /s/Jacob Ginsburg
       Monsey, New York                         Jacob Ginsburg




                                                                                            2
